Citation Nr: 1754619	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  11-25 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, an anxiety disorder, dysthymia, and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to service connection for a lumbar spine disorder.

5.  Entitlement to a temporary total disability rating for hospitalization.

6.  Entitlement to a temporary total disability rating for convalescence.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1976 and from August 1979 to December 1979.

The case initially came before the Board of Veterans' Appeals (Board) on appeal from October 2009 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In July 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

In February 2016, the Board remanded the case for further development.  The case has since returned to the Board for appellate review.  

Additionally, the Board acknowledges that the issues of entitlement to service connection for a heart condition, kidney stones, a gastrointestinal disorder, sinusitis, and a body fungus, to include as due to herbicide exposure, have been perfected on appeal, but they have not yet been certified to the Board.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2014, the Board reopened the Veteran's claim for service connection for tuberculosis based upon the Veteran's submission of evidence that showed symptoms of current active tuberculosis symptoms and findings.  The claim was remanded and the AOJ was directed to obtain VA and private treatment records.  However, a VA examination was not requested.  Therefore, the Board finds that the AOJ should afford the Veteran a VA examination to determine the nature and etiology of his tuberculosis.  

The Board also finds that additional medical opinions are needed regarding the claims for service connection for a sleep disorder, a cervical spine disorder, a lumbar spine disorder, and an acquired psychiatric disorder.  In this regard, the Board notes that, pursuant to the July 2014 remand directives, the Veteran was provided VA examinations in connection with these claims in September 2016 and October 2016.  However, the VA examiners' opinions were not fully responsive to the remand directives.  

Specifically, regarding the Veteran's claim for service connection for a sleep disorder, in July 2014, the Board remanded the claim for a VA examination and to obtain an opinion as to whether it is at least as likely as not that any current sleep disorder had its onset during service or is causally and etiologically related to service.  In addition, the Board requested that the examiner determine whether it is at least as likely as not that any sleep disorder was caused by or aggravated by the Veteran's other disabilities, to include as a side effect of medication taken for a disability such as a mental health disorder.  The Board also requested that the examiner discuss the clinical significance of the diagnoses of record, including obstructive sleep apnea, narcolepsy, idiopathic hypersomnia, and REM behavior disorder.

In September 2016, the Veteran was afforded a VA sleep apnea examination.  The VA examiner noted that the Veteran was diagnosed with mild sleep apnea and narcolepsy in 1997.  She opined that the Veteran's sleep apnea and narcolepsy were less likely than not incurred in or caused by service, and she indicated that there was no indication of a sleep disorder during service.  She noted that the Veteran was diagnosed with sleep apnea and narcolepsy in 1997, which was 21 years after his separation from service.  She also stated that mental health medications are not a risk factor for sleep apnea, narcolepsy, or idiopathic hypersomnia.  The Board notes that the VA examiner did not discuss the clinical significance of the diagnoses of record, including obstructive sleep apnea, narcolepsy, idiopathic hypersomnia, and REM behavior disorder in her opinion.  In addition, she did not provide an opinion as whether it is at least as likely as not that any sleep disorder was caused by or aggravated by the Veteran's other disabilities, to include as a side effect of medication taken for a disability such as a mental health disorder.  Rather, she merely stated that mental health medications are not a risk factor for sleep apnea, narcolepsy, or idiopathic hypersomnia.

With respect to the claims for cervical and lumbar spine disorders, in the July 2014 remand, the Board remanded the claims for a VA examination to determine the nature and etiology of the Veteran's cervical and lumbar spine disorders.  The examiner was requested to specifically discuss the Veteran's testimony and evidence of a neck and back injury during service that occurred while riding in the back of a truck that hit a pothole.  In addition, the examiner was requested to discuss the clinical significance of motor vehicle accidents in May 1998 and November 2008, and other injuries that the Veteran had suffered since separation.  

In September 2016, the Veteran was afforded VA neck and back examinations.  The examiner noted that the Veteran reported an onset of neck and back pain in 1973 while he was on patrol at Fort Bragg and his vehicle hit a pothole.  He stated that he was thrown up and his head hit a board on the top of the truck.  The examiner diagnosed the Veteran with degenerative arthritis of the cervical and lumbar spine, intervertebral disc syndrome of the cervical and lumbar spine, and spinal stenosis of the cervical spine.  The examiner opined that the Veteran's cervical and lumbar spine disorders were less likely than not incurred in or caused by the claimed in-service injury or event.  She noted that a review of the Veteran's service treatment records did not reveal any indication of an onset of a chronic cervical or lumbar spine condition.  She indicated that he was treated for strain for several months, but there were no further notes that mentioned complaints, including in his separation examination.  However, the VA examiner did not discuss the clinical significance of motor vehicle accidents in May 1998 and November 2008, and other injuries that the Veteran had suffered since separation, as requested in the July 2014 remand directives.

Regarding the Veteran's claimed psychiatric disorder, in July 2014, the Board remanded the claim for a VA examination to determine the nature and etiology of any current psychiatric disability, to specifically include major depressive disorder; anxiety disorder, NOS; dysthymia; and PTSD.  The examiner was requested to determine whether it is at least as likely as not that the Veteran has any current psychiatric disorder and, if so, whether it is at least as likely as not that any psychiatric disorder diagnosed, other than PTSD, had its onset during service or is causally and etiologically related to service.  Further, the examiner was requested to determine whether it was at least as likely as not that any diagnosed PTSD is related to reported in-service stressors, if verified, to include the Veteran's service in Panama.  In addition, the examiner was requested to distinguish any manifestations of the Veteran's learning disabilities and cognitive disabilities from any current psychiatric disorder.  The examiner was also requested to discuss the clinical significance of a post-service event where the Veteran was attacked and assaulted while working for the Peace Corps in Nigeria.  

In October 2016, the Veteran was afforded a VA PTSD examination.  The examiner determined that the Veteran did not have a diagnosis of PTSD.  She diagnosed the Veteran with an unspecified depressive disorder with anxious distress.  However, she did not provide an opinion as to whether the depressive disorder was at least as likely as not causally and etiologically related to service.  

For these reasons, the Board finds that a remand is necessary to obtain adequate VA opinions in compliance with the directives of the February 2016 Board remand. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

In addition, the Board finds that the Veteran's claims for temporary total evaluations based on hospitalization and convalescence and TDIU are inextricably intertwined with the other claims on appeal. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should also obtain all VA treatment records for the Veteran dated from April 2015 to the present.

2.  After obtaining any identified and outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed tuberculosis or residuals thereof that may be present.  

Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay assertions. 

It should also be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (50 percent probability or more) that the Veteran's tuberculosis manifested in or is otherwise related to service. 

The examiner should also state whether the Veteran manifested active tuberculosis within 3 years of his discharge from active duty and, if so, describe the manifestations. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After the above development has been completed, the AOJ should refer the Veteran's claims file to the September 2016 VA examiner for a clarifying opinion as to the nature and etiology of any sleep disorder that may be present.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should specifically discuss the clinical significance of the diagnoses of record, including obstructive sleep apnea, narcolepsy, idiopathic hypersomnia, and REM behavior disorder.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has a current sleep disability that began in service, was caused by service, or is otherwise related to service.

If the above opinion is negative, then the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has a current sleep disorder that was either caused by or permanently aggravated by his service-connected disabilities, to include as a side effect of medication taken for a disability that may be service-connected, such as a psychiatric disorder.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After the above development has been completed, the AOJ should refer the Veteran's claims file to the September 2016 VA examiner for a clarifying opinion as to the nature and etiology of any cervical and/or lumbar spine disorder(s) that may be present.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should specifically discuss the Veteran's testimony and evidence of an in-service injury to the neck and back while riding in the back of a truck that hit a pothole in 1973.

The examiner should also discuss the clinical significance of motor vehicle accidents in May 1998 and November 2008, and other injuries sustained since separation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current cervical and/or lumbar spine disorder(s) that began in service, was caused by service, or is otherwise related to service, to specifically include a 1973 injury sustained while riding in the back of a truck that hit a pothole.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  After the above development has been completed, the AOJ should refer the Veteran's claims file to the October 2016 VA examiner for a clarifying opinion as to the nature and etiology of any acquired psychiatric disorder that may be present.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current psychiatric disorder that began in service, was caused by service, or is otherwise related to service.

In rendering his or her opinion, the examiner should address and distinguish any manifestations of the Veteran's learning and cognitive disabilities from any current psychiatric disorder.

The examiner is also requested to discuss the clinical significance of the post-service event in which the Veteran was attacked and assaulted while working for the Peace Corps in Nigeria.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




